DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Converting Messages of Speech Input on the Basis of Feeling Estimation to Provide Smooth Relationship.
The abstract of the disclosure is objected to because it should be limited to a single paragraph.  See MPEP §608.01(b)(I)(C).  Currently, the abstract is two paragraphs.  A compliant abstract should be submitted on a separate sheet.  Correction is required.  
The disclosure is objected to because of the following informalities:
In ¶[0022], this is the first instance of the term “NG word”, and should be explained to those not familiar with the terminology.  The Specification, ¶[0084], describes an “NG word” as “for example, words which abuse a speech partner, such as fool”, which could be the description entered here, or some alternate definition could be included.  Specifically, “NG word” appears to describe a word that is “No Good”, or “Bad”, or “Forbidden” in a language of Japanese.  
Appropriate correction is required.


Claim Objections
Claims 3, 5 to 7, 9, 16 to 19 are objected to because of the following informalities:  
Claims 3, 5 to 7, 9, and 17 to 19 include a construction of “wherein, in a case where” or “in a case where”, which may render these claims somewhat indefinite because it is not clear what weight to give to these conditional limitations.  These claims set forth a condition precedent of “cases where”,  but if these conditions precedent are not met, then it is unclear what weight to give the limitations after the condition precedent.  That is, these claim constructions with conditions precedent do not necessarily set forth positive limitations if the condition precedent is not met.  Generally, claims can be construed in accordance with their broadest reasonable interpretation, but if the condition precedent is not met, then the limitations after the condition precedent might not be given any patentable weight in accordance with this interpretation.  Applicant can overcome this objection by amending these claims to set forth positive limitations that do not rely upon a construction of a condition precedent.  
Claim 16 sets forth an abbreviation of “an NG word”, which should defined or explained at least for its first occurrence in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 22 does not fall within at least one of the four statutory categories of patent eligible subject matter because it is directed to a computer program per se.  MPEP §2106.03 I states that computer programs per se do not fall within any of the four statutory categories of invention because they do not necessarily have a concrete tangible form.  Moreover, Applicants’ Specification, ¶[0092] - ¶[0096], does not describe embodiments of a computer-readable medium that are necessarily “non-transitory”.  Applicant can overcome this rejection by amending the preamble of the independent claim to set forth “A non-transitory computer readable storage medium comprising program instructions that executed by a processor perform the functions of”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5, 7 to 10, 12 to 17, and 20 to 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gorzela et al. (U.S. Patent Publication 2018/0226070) in view of Potkonjak (U.S. Patent Publication 2010/0324894).
Concerning independent claims 1 and 20 to 21, Gorzela et al. discloses a method, system, and computer program for real-time conflict mitigation, comprising:
a,110b receives real-time communication that may be received either verbally or in written form (¶[0042]: Figure 3: Step 302); a tone of voice feature may be captured by a microphone input into a digital audio file format (¶[0044]: Figure 1); a microphone is “a speech input unit configured to input speech of a user”; here, one of the users is the communicator of the message “who is the sender”;
“a message converting unit configured to convert a message into a message which makes relationship between users smooth in accordance with content of the message accepted from the user who is the sender on the basis of a result of feeling estimation estimated using the speech input by the speech input unit” – conflict mitigation may provide real-time response feedback during a conversation that may lead to more conversations with positive results; positive responses, provided by the conflict mitigation program, to negative reactions during communications between individuals may foster better and more trusting relationships between parties (“makes relationship between users smooth”) (¶[0020]); assessing sentiment and emotions (“a 
Concerning independent claims 1 and 20 to 21, Gorzela et al. arguably discloses all of the limitations of these claims, but does not expressly disclose “a message converting unit configured to convert a message”.  Still, Gorzela et al. would implicitly be Gorzela et al., at ¶[0029] - ¶[0030], provides an embodiment where a recommendation for the doctor’s response is “While we may determine the need for some further tests, we are confident that the best next step is for you to first come back in a month for a re-examination to see how things may have changed”, and a recommendation for the patient is “Doctor, please explain what a ‘biopsy’ is and how it is used?”  This is compared to a doctor explaining to a young patient who is apprehensive to receive results of a blood test that the tests were inconclusive so a biopsy or surgery may be necessary, and a patient response of only “ok”.  So, if a doctor or a patient accepts a recommendation for response instead of their initial response, this can be understood as equivalent to “a message converting unit configured to convert a message”.  Generally, Gorzela et al. discloses the main idea of the independent claims that speech input is analyzed to determine a sentiment, or ‘feeling’, and that a message communication from a sender can be converted according to an accepted recommendation to make the conversation more positive using conflict mitigation. 
Concerning independent claims 1 and 20 to 21, even “a message converting unit configured to convert a message” is omitted by Gorzela et al., this is taught by Potkonjak.  Generally, Potkonjak teaches voice to text to voice processing, where an audio message is preprocessed and transcribed into text prior to being processed in a textual domain.  The textual domain processing or subsequent text to voice regeneration can seek to improve clarity, correct grammar, adjust vocabulary level, remove profanity, correct slang, alter dialect, alter accent, or provide other modifications Potkonjak, then, teaches “a message converting unit configured to convert a message . . . using the speech input by the speech input unit.”  An objective is to enable users to perceive delivered oral communications with improved clarity.  (¶[0001])  It would have been obvious to one having ordinary skill in the art to convert a message using speech input of Potkonjak to perform conflict mitigation rendering a message of a communicator more positive on the basis of a result of sentiment analysis estimated using speech of Gorzela et al. for a purpose of enabling listeners to perceive delivered oral communications with improved clarity.  

Concerning claim 2, Gorzela et al. discloses that a conflict mitigator program may analyze each person’s facial expressions and tone of speech during real-time conversations to improve positive real-time responses to negative reactions (¶[0020]); sentiment and emotion may be assessed through voice identifiers and facial expression a, 110b may conduct an image analysis or pattern matching, or both image analysis and pattern matching, to identify facial features associated with positive and negative reactions; a smile may show a positive facial feature, and furrowed eyebrows may convey a negative or confused facial feature (¶[0044]: Figure 1); here, a camera is “an image input unit configured to input an image of the user who is the sender”, and a conflict mitigator program “converts the message into a message which makes relationship between users smooth in accordance with content of the message accepted by the user who is the sender” by making the message more positive to foster better and more trusting relationships between parties; additionally, conflict mitigator programs 110a, 110b use voice identifiers and facial expression identifiers to determine sentiment or emotion (“on a basis of a result of feeling estimation estimated using the speech input by the speech input unit and the image input by the image input unit”).
Concerning claim 3, Gorzela et al. discloses that a conflict mitigator program may provide a person that delivered a negatively received message with an alternative message based on similar but more positive resulting conversations (“wherein the message converting unit converts the message into a message with positive expression in a case where the message includes negative expression”) (¶[0027]); a conflict mitigator program may turn negative conversations into positive conversations that yield stronger and more trusting relationships (¶[0044]).
Concerning claim 4, Gorzela et al. discloses that a conflict mitigator program may provide an individual with specific recommendations for better and more positively a, 110b may provide real-time feedback for the patient to ask the doctor to explain what a biopsy is (¶[0049]: Figure 1); here, feedback to the doctor and the patient provides for “a notification control unit configured to control a notification for confirming to the user who is the sender as to whether or not to convey the message with a positive expression converted by the message converting unit”; that is, feedback is “a notification for confirming” a content of an alternative message.
Concerning claim 5, Gorzela et al. discloses that a conflict mitigator program may provide an individual with specific recommendations for better and more positively phrased real-time communication responses (¶[0025]); broadly, a recommendation for a response is “presumption or opinion on a message conveying side”; that is, a recommendation for a more positive message can be construed as providing “presumption or opinion” that a recommended communication response is better than a more negative communication response.
Concerning claim 7, Gorzela et al. discloses that a proper response for a misunderstanding may help the individuals in a parent and child relationship, or a relationship between spouses, understand one another and get a more positive result out of the interaction; a better, more positive response and result may lead to stronger 
Concerning claim 8, Gorzela et al. discloses that conflict mitigation provides real-time response feedback during a conversation that may lead to more conversations with positive results (¶[0020]); response feature 210 may provide real-time feedback for both the communicator and the recipient (¶[0040]: Figure 2); this feedback is “a feedback unit configured to . . . output the response from the user who is the receiver and content of the message converted by the message converting unit, to the user who is the sender”; that is, feedback is provided to the communicator during a conversation that is conveyed between the communicator and the recipient.
Concerning claim 9, this would appear to be implicit for Gorzela et al., where a recipient (“the receiver”) may not respond to a message from the communicator (“the user who is the sender”); conflict mitigation provides real-time response feedback during a conversation that may lead to more conversations with positive results (¶[0020]); response feature 210 may provide real-time feedback for both the communicator and 
Concerning claim 10, Potkonjak teaches a text to voice (T2V) processing stage that can regenerate the voice recorded in audio signal 115 as a second audio signal 155 with a different gender, accent, pitch, intonation, cadence, or characteristic specified (¶[0017]: Figure 1); here, text to voice (T2V) processing stage is “an output control unit configured to output content of the message converted by the message converting unit to the user who is the receiver who is to receive the message.”  
Concerning claim 12, Gorzela et al. discloses “making relationship with the user who is the receiver favorable through conversation with the user who is the receiver or through presentation of content” by helping individuals understand one another and get a more positive result out of an interaction (¶[0022]).  Potkonjak teaches a text to voice (T2V) processing stage that can regenerate the voice recorded in audio signal 115 as a second audio signal 155 with a different gender, accent, pitch, intonation, cadence, or characteristic specified (“wherein the output control unit outputs the content of the message converted by the message converting unit to the user who is the receiver”) (¶[0017]: Figure 1).
Concerning claim 13, Potkonjak teaches that background sounds, audience sounds, music (“music”), sound effects, or other additional audio may be added as an additional audio signal 175 at V + A processing stage 170 (¶[0019]: Figure 1); V + A processing stage 170, then, provides “wherein the output control unit outputs the 
Concerning claims 14 to 15, Gorzela et al. discloses that a conflict mitigator program may compare a real-time interaction with previous interactions between the same parties; conflict mitigator program provides the parties with real-time feedback on how a message could have been better worded based on similar conversations that had positive emotive results, personalities of the parties, and a history of interactions between the parties (¶[0023]); a conflict mitigator program may use the currently received data along with the personalities involved and a history of reactions between the parties to identify exemplar conversations (¶[0025]); logging feature 212 may capture a history of conversation and reactions between communicators for use in the present conversation or use in a future conversation (¶[0040]: Figure 2); here, personalities involved and a history of interactions are “context”, so that recommending a conversation that is more positive is ‘judged using context’; generally, feedback recommendation is to make a conversation more positive (“wherein the message converting unit converts the message into a message with expression in a positive . . . direction”); moreover, this context of personalities and conversation history is used for communications that are received (“upon reception”) and communicated (“upon output”) for both parties to the conversation.
Concerning claim 16, Potkonjak teaches text domain processing that removes profanity (“wherein the message converting unit prohibits the use of the NG word”) (Abstract); text to text (T2T) processing 140 can implement deletion of censored words (¶[0015]: Figure 1); forced removal of censored words may be considered a constraint e.g., words which abuse a speech partner, such as ‘fool’.  A forbidden word is what might equivalently be designated as profanity or a censored word in English.  
Concerning claim 17, Gorzela et al. discloses that a tone of a communication can negatively impact a recipient (¶[0021]; conflict mitigation may include communications between a bully and a victim (¶[0022]); Party A often tells jokes about a specific professional group to co-worker B, but Party A does not know that Party B’s spouse is in the specific professional group that Party A jokes about (¶[0028]); here, “a tone of the message is hurtful” between a bully and a victim or to Party B due to a joke of Party A; conflict mitigator program provides the parties with real-time feedback on how a message could have been better worded (“the message converting unit performs processing of converting the message into text or speech output and causes the converted message to be presented to the user who is the sender”) (¶[0023]).  Additionally, Potkonjak teaches that text to voice (T2V) processing stage 150 can regenerate the voice as a second audio signal 155 with a different intonation preferred by listener 181 or the speaker 111 (¶[0017]: Figure 1).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gorzela et al. (U.S. Patent Publication 2018/0226070) in view of Potkonjak (U.S. Patent Publication 2010/0324894) as applied to claims 1 and 10 above, and further in view of Kanevsky et al. (U.S. Patent Publication 2014/0074945).
Gorzela et al. discloses mitigating conflict in communications by determining a more appropriate response, but does not provide output control “at a timing in accordance with a situation of the user who is the receiver.”  However, Kanevsky et al. teaches electronic warning and modification by detecting an emotional state of a sender.  (Abstract)  Specifically, Kanevsky et al. teaches delaying the sending of a user communication by some determined amount of time that is a function of the emotional state of the user.  The risk of miscommunication may be evaluated based on the content of the message.  (¶[0030])  An objective is to provide means by which a likelihood of a user transmitting a message that a recipient or third party might deem inappropriate is reduced.  (¶[0006])  It would have been obvious to one having ordinary skill in the art to assess a sentiment or emotion of a recipient of a communication in Gorzela et al. to delay a sending of a user communication by some determined amount of time that is a function of the emotional state of the user as taught by Kanevsky et al. for a purpose of reducing a likelihood of a user transmitting a message that a recipient might deem inappropriate.
Concerning claim 18, Gorzela et al. discloses determining a facial expression . . . of the user who is the sender.”  Kanevsky et al. discloses encoding a detected emotional state of a sender as metadata that is transmitted to a recipient.  (Abstract)  An annotated version of the emotional communication is transmitted to a recipient that provides emphasis on the sender’s emotional state, where the representation of the emotional state can be in form of a graphic, a color change, an animation, a sound, or a keyword.  (¶[0036] - .[0037]: Figure 2)  Here, encoding an emotional state of a sender that is transmitted to a recipient is “the message converting unit adds complementary Kanevsky et al. can be construed to “add complementary information to the message” in all cases including a case that a message is consistent with a facial expression of the user who is the sender or inconsistent with a facial expression of the user who is the sender.  Kanevsky et al., then, broadly meets the limitation of adding complementary information to the message “in a case where the message is not consistent with facial expression . . . of the user who is the sender”. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gorzela et al. (U.S. Patent Publication 2018/0226070) in view of Potkonjak (U.S. Patent Publication 2010/0324894) as applied to claim 1 above, and further in view of Grant et al. (U.S. Patent Publication 2017/0329983).
Gorzela et al. omits “wherein, in a case where an image of the user who is the sender is output in addition to the message, in a case where the user who is the sender gives inappropriate facial expression or action, the message converting unit converts also the image of the user who is the sender.”  However, Grant et al. teaches analogously determining whether a censoring action needs to be performed on a multimedia item prior to posting it on a website.  (Abstract)  Facial recognition initiates a cognitive assessment for each identified person to detect inappropriate content and facial expression recognition.  (¶[0042])  Censoring component 150 of system 72 is configured to compare for each identified entity, the determined context of the multimedia items with preferences of the responsive entity.  If a variance exists between the two, censoring component 158 is configured to perform a censoring action.  Censoring component 158 may blur or remove the entity from the multimedia item using Grant et al., then, teaches outputting an image, but “in a case where the user . . . gives inappropriate facial expression . . . the message converting unit also converts the image of the user”.  That is, an image of a user is ‘converted’ by blurring the image of the user if the image is inappropriate.  Compare Specification, ¶[0025] and ¶[0086], where an inappropriate facial expression may be filtered or replaced, e.g., using an avatar.  An objective is to evaluate a multimedia item to be posted to a website to determine whether a censoring action needs to be performed on the multimedia item prior to posting.  (¶[0020])  It would have been obvious to one having ordinary skill in the art to convert an image of a user who gives an inappropriate facial expression as taught by Grant et al. to perform real-time conflict mitigation of Gorzela et al. for a purpose of determining whether a censoring action needs to be performed prior to posting.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not appear to disclose or reasonably suggest a message converting unit that converts a message into a message with more negative expression in accordance with a relationship with a speech partner.  Gorzela et al. only discloses converting messages into messages with more positive expressions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Wu et al. discloses related prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 15, 2021